99 F.3d 1145
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.DCC COMPACT CLASSICS, In the Matter of Arbitration, Plaintiff-Appellee,v.AMERICAN EAGLE ENTERTAINMENT INC., dba, Skye GryphonRecords;  Suzanne Crosby, as PersonalRepresentative of the Estate of NormanSchwartz, Defendants-Appellants.
No. 94-55199.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 19, 1996.*Decided Sept. 23, 1996.

1
Before:  KOZINSKI and LEAVY, Circuit Judges, and SCHWARZER,** District Judge.


2
JUDGMENT ORDER***


3
The judgment of the District Court is AFFIRMED substantially for the reasons stated in that court's order.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 Honorable William W. Schwarzer, Senior United States District Judge for the Northern District of California, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3